 
 
Exhibit 10.2.1
 
BEFORE THE STATE CORPORATION COMMISSION
 
OF THE STATE OF KANSAS
 
In the Matter of the Application of
Kansas City Power & Light
Company                                                                                      Docket
No. 07-KCPE-905-RTS
To Modify its Tariffs to Continue
The Implementation of its Regulatory Plan.
 
JOINT STIPULATION AND AGREEMENT
 
As a result of extensive discussions between the Staff of the Kansas Corporation
Commission ("Staff'), Kansas City Power & Light Company ("KCPL" or "Company"),
and the Citizens' Utility Ratepayer Board ("CURB"), (referred to collectively as
the "Signatories" or the "Signatory Parties"), the Signatories hereby submit to
the Kansas Corporation Commission ("Commission") for its consideration and
approval the following Stipulation and Agreement:
I.           KANSAS CITY POWER & LIGHT COMPANY'S APPLICATION
1. On March 1, 2007, KCPL filed an Application with the Commission to make
certain changes in its rates and charges for electric service, which was
docketed as the above-captioned proceeding. Pursuant to a Commission Order
issued on March 14, 2007, the effective date of this Application was suspended
until December 10, 2007. This Application was the second in a series of rate
cases that are contemplated in the Rate Plan (Appendix C of the Stipulation
("1025 Stipulation") in Docket No. 04-KCPE-1025-GIE ("1025 Docket")), in
conjunction with KCPL's implementation of the Resource Plan1.
 



--------------------------------------------------------------------------------

 
1 The 1025 Stipulation refers collectively to the “Regulatory Plan” that is
comprised of a Resource Plan set forth in Appendices A and A-1 and the Customer
Programs set forth in Appendices B and B-1, and the Rate Plan set forth in
Appendices C, C-1 and C-2.  References to the “regulatory Plan” within this
Stipulation and Agreement shall have the same meaning.


--------------------------------------------------------------------------------


2.           The first rate filing made by KCPL pursuant to the 1025 Stipulation
was docketed as Docket No. 06-KCPE-828-RTS ("828 Docket"), which resulted in a
Stipulation and Agreement ("828 Stipulation") that was approved by the
Commission on December 4, 2006. In accordance with the 1025 Stipulation, KCPL
was provided the option to file this current rate application no later than
March 1, 2007. The filing of this Application also complies with the
Commission's Order in the 828 Docket, which required KCPL to file a rate case
that included an Energy Cost Adjustment ("ECA") mechanism on or before March 1,
2007.
3.           Because the Resource Plan involves major capital expenditures by
KCPL during an intensive period of construction over a five-year period, the
Rate Plan was structured to incrementally address the rate treatment for such
additions and improvements. This second rate application pursuant to the Rate
Plan also reflects KCPL's investment in plant and equipment since the time
KCPL's rate base was adjusted in the 828 Docket.
4.           The schedules filed with KCPL's Application indicated a gross
revenue deficiency of $34,220,000, based upon normalized operating results for
the 12 months ending December 31, 2006, adjusted for known and measurable
changes in revenues, operating and maintenance expenses, cost of capital and
taxes, and other adjustments. Pursuant to the Contribution In Aid of
Construction ("CIAC") mechanism established in the 1025 Stipulation, KCPL also
requested an additional $12.8 million in order to adequately maintain its
financial ratios.
5.           In addition, consistent with the 828 Stipulation, KCPL has
participated in a series of discussions with Staff and other interested
signatory parties to develop an ECA mechanism, which will be discussed in
greater detail below.

 
2


--------------------------------------------------------------------------------



 
6.           In support of its Application, KCPL submitted the testimony of 13
witnesses and the schedules required by K.A.R. 82-1-231.  On May 1, 2007,
consistent with the 828 Stipulation, KCPL also filed its class cost of service
study and supporting testimony.
 
II.               STAFF AND OTHER PARTIES' PRE-FILED POSITIONS
7.           On August 3, 2007, Staff filed its direct testimony in the above
docket, wherein it recommended a rate increase for KCPL of approximately $4.6
million. Staff did not recommend including a CIAC amortization amount in this
docket. Staff also made certain recommendations concerning the structure of
KCPL's amended ECA tariff, and recommended several reporting requirements with
respect to the ECA mechanism.
8.           Also on August 3, 2007, CURB filed testimony in which it
recommended the Commission decrease KCPL's annual revenue requirement by
approximately $3 million. For cash flow purposes, at this revenue requirement
level CURB calculated a pre-tax payment on plant of $16.4 million which, if
allowed by the Commission, would result in an annual increase in KCPL's rates of
no more than $13.4 million. CURB also opposed implementation of an ECA.
9.           MUUG and The City of Mission Hills, Kansas, also filed testimony on
August 3, 2007. MUUG opposed the imposition of any ECA mechanism, contending
consumers generally do not benefit from rate mechanisms that automatically pass
through utility costs. In addition, MUUG made certain design recommendations for
any ECA mechanism that might be adopted. The City of Mission Hills addressed
KCPL's Municipal Ornamental Streetlighting tariff (Schedule MOL).
10.           On August 13, 2007, Staff and MUUG each filed cross-answering
testimony
regarding the other's direct ECA mechanism testimony.
 
3

--------------------------------------------------------------------------------


 
11.            Subsequently, on August 28, 29, and 31, 2007, the parties met
collectively to discuss the terms of a stipulation and agreement.
 
III.    TERMS OF THE STIPULATED SETTLEMENT
      After extensive negotiations, the Signatory Parties have agreed upon the
following terms:
 
A.           Stipulated Revenue Requirement and Customer Advancement Amount
The Signatory Parties agree that KCPL's overall annual revenue increase will be
twenty-eight million dollars ($28,000,000). However, after factoring in the
median forecasted revenues from off-system sales that will be credited through
the ECA mechanism, KCPL's annual net revenue increase will likely be closer to
seventeen million dollars ($17 million). To provide KCPL with sufficient cash
flow to proceed with the Resource Plan as set forth in the 1025 Stipulation, the
Signatory Parties agree that eleven million dollars (811,000,000) of the total
revenue increase will be treated for accounting purposes as a pre-tax payment on
plant on behalf of customers. The $11 million pre-tax payment on plant shall be
treated as an increase to KCPL's depreciation reserve and will be assigned to
primary plant accounts in a future rate case.
B.           Energy Cost Adjustment (ECA) Mechanism
The Signatory Parties agree that KCPL's ECA tariff will be as shown in Appendix
A hereto. All components of such ECA mechanism including fuel and purchased
power costs, off-system sales margins as well as the other components of the ECA
tariff will be forecasted for the coming ECA year. On or before December 20,
2007 and each December 20 thereafter, KCPL will provide Staff with its
forecasted ECA factors and supporting documentation for each of the 12 months of
the following ECA year. (KCPL will provide MUUG with a copy of such initial
December 20, 2007 submittal on the same day it is provided to Staff. MUUG agrees
to maintain the confidentiality of such submittal under the same provisions as
the Protective Order in this Docket.) The factors for January, February and
March of the ECA year shall be set based upon

 
4


--------------------------------------------------------------------------------


 
such forecast. KCPL will re-forecast monthly factors for each remaining month of
the ECA year and provide such re-forecast ECA factors, along with supporting
documentation, to Staff on or before March 20, 2008, June 20, 2008, and
September 20, 2008 and each March 20, June 20 and September 20 thereafter. The
ECA factors for the three months following each re-forecast shall be set based
upon such forecast. The parties also agree that KCPL will file an annual report
by March 1, 2009 and each March 1 thereafter including the actual annual revenue
received through the ECA tariff for the prior ECA year and the actual fuel,
purchased power and other costs as well as the off-system sales margins for the
prior ECA year, including supporting documentation. Such report shall calculate
the difference in these year-end totals and recommend a correction factor to be
applied to the monthly ECA factors over a 12 month period beginning April 1
following the filing. Such report will be subject to review by Staff, and any
party granted intervener status in such proceeding, and approval of the
Commission pursuant to the terms and conditions of Appendix A.
The Signatory Parties agree that it is their intent to require KCPL to publish,
or otherwise make available, ECA figures in a manner reasonably accessible to
customers. The Signatory Parties will continue to discuss the appropriate
mechanism necessary to accomplish this requirement.
C.    Unused Energy ("UE1") Allocator for Off-System Sales Margins
KCPL agrees to utilize its UE1 Allocator to allocate off-system sales margins to
Kansas retail ratepayers within the context of its ECA tariff. Such UE1
Allocator will be forecast at the start of each ECA year for use in the ECA
factor calculation and will be trued-up for the ECA year as part of the annual
ECA review process.
 
5

--------------------------------------------------------------------------------




 
D.
Energy Efficiency Program Costs to be Recovered Through an Energy Efficiency
Rider

     In its Application, KCPL included in rate base an amount equal to KCPL's
budgeted September 2007 balance of Account 182441, the regulatory asset KCPL has
established to accumulate the cost of all affordability, energy efficiency, and
demand side management programs performed in Kansas in compliance with the 1025
Stipulation. KCPL also included in its cost of service a yearly amortization
amount associated with the regulatory asset balance, using a 10-year
amortization period. The Signatory Parties agree that until such time as either
the Commission rules in Docket No. 07-GIMX-247-GIE, the "Energy Efficiency or EE
Docket" or the Kansas Legislature implements a new statute(s) addressing
treatment of these costs, that, as an interim mechanism for recovery, KCPL will
not include these program costs in its rate base and cost of service and instead
will recover these program costs through an Energy Efficiency Rider ("EE
Rider"). KCPL will file such EE Rider for Commission approval by March 1, 2008,
to include costs associated with Commission-approved programs, including
internal labor costs, incurred during the time period July 1, 2006 through
December 31, 2007 and an effective date of July 1, 2008. Such EE Rider will
recover such costs over the period July 1, 2008 through June 30, 2009. KCPL
would file the next such EE Rider for Commission approval on or before March 31,
2009 to recover program costs incurred from January 1, 2008 through December 31,
2008 over the time period July 1, 2009 through June 30, 2010. Thereafter, KCPL
would file its new EE Rider no later than March 31 of each year to recover costs
incurred during the prior calendar year for recovery over the following July
through June period.
At any time either the Commission rules on Energy Efficiency Docket or a law is
passed regarding treatment of such expenses, KCPL shall have the right to file
for Commission approval of compliant recovery methodology to replace or revise
the EE Rider. KCPL agrees that at no

6

--------------------------------------------------------------------------------


 
time will it seek Kansas jurisdiction ratepayer recovery of program costs
recorded to Regulatory Asset Account 182441 prior to July 1, 2006.
E.           Performance Standard Data for Asset Management Plan
In order to enable the Commission to continue to monitor and evaluate KCPL's
delivery performance and reliability during the remainder of the Asset
Management Plan as defined in the 1025 Stipulation, KCPL agrees to continue to
maintain the following performance data through the remaining term of the
Regulatory Plan:
§  
Customers Experiencing Multiple Interruptions in excess of three per year
("CEMI3");

 
§  
Number of distribution devices with four or more multiple outages by number of
outages;

 
§  
Overall residential customer satisfaction survey ("CSI"); and

 
§  
Trend and benchmark analysis for KCPL delivery operating and maintenance ("O&M")
expense per retail customer, detailing all data and sources for the calculation
of KCPL's performance, based on FERC Form 1 reporting.

 
F.           Review of Kansas Weather Stations for Weather Normalization
Analysis
KCPL agrees to explore with Staff the use of weather stations within KCPL's
Kansas service territory for use in its future weather normalization analysis
and load forecasting. KCPL will review the availability and completeness of data
from such stations and the suitability of such data for use within KCPL's
weather normalization and load forecasting methodology. Such review and
exploration shall not require KCPL to change its methodology for weather
normalization and load forecasting.
G.           Miscellaneous Stipulated Accounting Provisions
As agreed by the Signatory Parties and consistent with the 1025 Stipulation, the
following accounting provisions should be adopted by the Commission:
 
 
7

--------------------------------------------------------------------------------




1)            Rate Case Expenses
The Commission authorizes KCPL to establish a regulatory asset for incremental
rate case expenses incurred through the duration of Docket No. 07-KCPE-905-RTS.
KCPL currently estimates the Kansas jurisdictional regulatory asset will be
approximately $0.8 million at December 31, 2007. KCPL is authorized to amortize
this regulatory asset over four (4) years commencing January 1, 2008. The
deferred expenses will not receive any rate base treatment in future rate cases.
The Commission reaffirms its Order in the 828 Docket authorizing the Company's
four (4) year amortization period for rate case expenses incurred in that case
with no rate base treatment.
2)           Surface Transportation Board ("STB") Expenses
The Commission reaffirms KCPL's regulatory asset and five (5) year amortization
period beginning January 1, 2007 ordered in the 828 Docket for the Kansas
jurisdictional portion of STB expenses incurred through December 31, 2006. The
Commission also reaffirms its authorization in the 828 Docket for KCPL to
establish a regulatory asset for actual STB expenses incurred after December 31,
2006, to be amortized over a five (5) year period beginning with rates effective
in a future rate case under the Rate Plan. The deferred expenses will not
receive any rate base treatment in future rate cases.
3)           Talent Assessment Expenses
The Commission authorizes KCPL to establish a regulatory asset for 2006 Talent
Assessment expenses in the amount of $8,960,783 (Kansas jurisdictional
$4,026,084). KCPL is authorized to amortize this regulatory asset over ten (10)
years commencing January 1, 2008. The deferred expenses will not receive any
rate base treatment in future rate cases.

 
8

--------------------------------------------------------------------------------


 
The Commission reaffirms KCPL's regulatory asset, with no rate base treatment,
and ten (10) year amortization period ordered in the 828 Docket, for the Kansas
jurisdictional portion of 2005 Talent Assessment expenses.
4)           Employee Augmentation Program
The Commission authorizes KCPL to establish a regulatory asset for the Employee
Augmentation Program expenses in the amount of $624,301 (Kansas jurisdictional
$264,183). KCPL is authorized to amortize this regulatory asset over ten (10)
years commencing January 1, 2008. The deferred expenses will not receive any
rate base treatment in future rate cases.
5)           Enhanced Security Costs
The Commission reaffirms KCPL's regulatory asset, to be included in rate base,
and five (5) year amortization period ordered in the 828 Docket, for the Kansas
jurisdictional portion of enhanced security costs through December 31, 2006.
6)           Department of Energy ("DOE") Wolf Creek Refund
The Commission authorizes KCPL to establish a regulatory liability for a
$427,150 DOE refund (Kansas jurisdictional $181,305) received in 2006. KCPL will
amortize this regulatory liability over a three (3) year period beginning
January 1, 2008. The deferred refund will not receive any rate base treatment in
future rate cases.
7)           Pension Costs
The Commission approves treatment of pension costs as set forth in the attached
Appendix B, which is intended to be consistent with the treatment of pension
costs outlined in Appendix C, paragraph (E) of the 1025 Stipulation.

9

--------------------------------------------------------------------------------


8)           AFUDC Rate on Iatan 2
The Commission authorizes KCPL for purposes of calculating the equity component
of the Allowance for Funds Used During Construction ("AFUDC") rate on Iatan 2 to
set the equity rate used in the calculation at 8.3% beginning January 1, 2008.
This agreed upon equity component of AFUDC may be revised either through a
Commission order determining a Return on Equity or through a Stipulation and
Agreement in KCPL's next rate case.
9)           Depreciation Rates
The Commission authorizes KCPL to continue utilizing the depreciation rates set
forth in Appendix C, which are the same rates set out in Appendix C-2 of the
1025 Stipulation.
     10)           SO2 Emission Allowances
The Commission reaffirms its authorization in the 828 Docket for KCPL's sale of
SO2 emission allowances through June 1, 2010, including related coal premiums.
KCPL will continue to record net sales proceeds to a regulatory liability (FERC
Account 254) and offset rate base for ratemaking purposes. The regulatory
liability will be amortized over a time period to be determined in the 2009 rate
filing. Such amortization shall be reflected in rates beginning with the rates
resulting from the 2009 rate filing.
KCPL currently purchases coal from vendors under contracts that indicate nominal
sulfur content. To the extent that coal supplied has a lower sulfur content than
specified in the contract, KCPL pays a premium over the contract price.
Beginning January 1, 2008, to the extent that KCPL pays premiums for lower
sulfur coal and has an approved ECA in place, the Commission authorizes KCPL to
determine the portion of such premiums, net of joint partners' shares, that
apply to retail sales and will record the proportionate cost of such premiums in
FERC Account 254 as a reduction of the regulatory liability beginning January 1,
2008. But in no event will the charges to the Kansas jurisdictional portion of
FERC Account 254 for these premiums exceed

10

--------------------------------------------------------------------------------




$5,000,000 annually. The portion of premiums applicable to retail will be
determined monthly based on the system-wide percentage of MWhs from coal
generation used for retail sales versus wholesale sales as computed by the
hourly energy costing model. This system-wide percentage will be applied to
premiums invoiced during the same period.
11)           Decommissioning Accruals for Wolf Creek
The Commission approves the schedule of decommissioning cost accruals included
in Appendix D, affirms that the decommissioning cost accruals are included in
cost of service and are included in rates for ratemaking purposes and affirms
that the earnings rate assumed for the trust takes into consideration the tax
rate change and the removal of the investment restrictions resulting from the
Energy Policy Act of 1992.
12)           Asset Retirement Obligations and Cost of Removal
The Commission reaffirms its Order in Docket No. 04-WSEE-605-ACT allowing KCPL
to defer all costs on the balance sheet, for financial reporting purposes,
associated with the adoption of Statement of Financial Accounting Standards No.
143 ("FAS 143") and Financial Accounting Standards Board Interpretation No. 47
("FIN 47"), including accretion and depreciation expenses and amounts included
for cost of removal in depreciation rates as set forth in Appendix C.
H.           Rules and Regulations
The Signatory Parties agree that the following changes to KCPL's Rules and
Regulations should be adopted by the Commission:
1)           New Definitions
The following eight definitions will be added to Section 1:
1.15 – ADULT: One who has reached the legal age of majority, generally 18 years.

 
11

--------------------------------------------------------------------------------




 
1.16 – BILLING ERROR: The incorrect billing of an account due to a Company or
Customer meter reading error, which results in incorrect charges.
 
1.17 – FIELD ERROR: Shall be considered to include lost/mishandled paperwork,
installing metering incorrectly, or failure to close the meter potential or test
switches. A Field Error may result in a Billing Error.
 
1.18 FRAUD: The misrepresentation of material facts by a customer, or other
person, by giving false or misleading information or by concealment of that
which should have been disclosed as a deceptive means to gain or maintain
utility service, avoid payment for past, present or future service, or obtain a
refund and so cause the Company or others to rely upon such misrepresentations
to the Company's financial detriment. Includes, but is not limited to: (a)
furnishing the Company with false names, or customer information not legally
assigned to such person, (b) furnishing false or altered customer
identification, (c) furnishing false or altered residency history, (d)
furnishing false or altered ownership or lease papers, (e) rendering false
reports of unauthorized electronic fund transfers to the Company.
 
1.20 – METER ERROR: The incorrect registration of electric consumption resulting
from a malfunctioning or defective meter.
 
1.21 – RESPONSIBLE PARTY: Any adult, landlord, property management company, or
owner applying for electric service at a given premise.
 
1.22 – TAMPERING: To rearrange, damage, injure, destroy, alter, or interfere
with, Company facilities, service wires, electric meters and associated wiring,
locking devices, or seals or otherwise prevent any Company equipment from
performing a normal or customary function.
 
1.24 - UNAUTHORIZED USE: To use or receive the direct benefit of all, or a
portion of the utility service with knowledge of or reason to believe that
diversion, tampering or other unauthorized connection existed at the time of the
use, or that the use or receipt was fraudulent and/or without the authorization
or consent of the utility. Includes but is not limited to: (a) tampering with or
reconnection of service wires and/or electric meters to obtain metered use of
electricity, (b) the unmetered use of electricity resulting from unauthorized
connections, alterations or modifications to service wires and/or electric
meters, (c) placing conductive material in the meter socket to allow unmetered
electricity to flow from the line-side to the load-side of the service, (d)
installing an unauthorized electric meter in place of the meter assigned to the
account, (e) inverting or repositioning the meter to alter registration, (f)
disrupting the magnetic field or wireless communication of the meter causing
altered registration, (g) damaging or altering the electric meter to stop
registration, (h) using electric service without compensation to the utility.


 
12

--------------------------------------------------------------------------------




 
2)            Reconnection Charge Modifications
 
The following will replace the Discontinuation of Service terms in Section 5,
paragraph 5.08:
 
5.08           RECONNECTION CHARGE:
 
If electric service is discontinued for non-payment of a bill or for violation
of any other provision of the Customer's service agreement except tampering
and/or diversion, the Company shall assess reconnection charges to the Customer
as follows:
 
Reconnection of service
meter                                                                                    $20.00
Reconnection of service at the pole or service
pedestal                                        $30.00
 
If electric service is discontinued for tampering and/or diversion, the Company
shall assess reconnection charges to the Customer as follows:
 
Reconnection regardless of point of
reconnection                                                 $55.00
(Excessive damage of Company property will result in additional charges.)
 
3)           Line Extension Language Changes
The following will replace paragraph 8.01, items (A) and (B), (paragraph 8.01
items (C) and (D) remain unchanged) and paragraph 8.02 in KCPL's Line Extension
and Distribution Policies in Section 8. In addition, KCPL agrees to modify
paragraph 8.01 to clarify customer payment options for line extensions exceeding
one-quarter (1/4) mile.
 
8.01
OVERHEAD SINGLE-PHASE RESIDENTIAL AND RURAL RESIDENTIAL EXTENSIONS:

 
(A)           Company will make free extensions of its distribution lines as and
when necessary to serve any and all prospective customers applying for electric
service, located within one-quarter (1/4) mile of existing distribution lines in
rural areas in which utility holds certificates of convenience and necessity
from the State Corporation Commission. Extensions may involve application of the
quarter-mile (1/4 mile) provision to a Customer's property line, onto a.
Customer's property, or a combination providing extension to the Customer's
property line and onto a Customer's property.
 
(B)           The Company will build the first one-eighth (1/8) mile and the
last one-eighth (1/8) mile of single-phase line per residential or rural
residential Customer under its established rates and minimum charges. In the
event the line extension exceeds one-quarter (1/4) mile per residential or rural
residential Customer, there shall be a monthly Customer Charge or an increase in
the existing monthly Customer Charge. The amount

 
13

--------------------------------------------------------------------------------




 
of  the Customer Charge or increase to an existing monthly Customer Charge may
be paid in equal installments over sixty consecutive bills.
 
8.02            OTHER PERMANENT EXTENSIONS AND EXCESS FACILITIES:
 
Each Application to the Company for electric service (other than an overhead
single-phase extension for residential or rural residential electric service) to
premises requiring extension of the Company's existing distribution facilities
will be studied by the Company, as received, in order that the Company may
determine the amount of investment warranted by the Company in making such
extension giving full consideration to the Customer's load requirements and
characteristics and the Company's estimated revenue from the Customer during the
term of the Customer 's service agreement as may be required by the Company. In
the absence of special arrangements between the Customer and the Company, any
cost of such extension in excess of the investment warranted by the Company
shall be deposited by the Customer with the Company. Should additional
intervening Customers be attached to the extension covered by the Customer's
deposit, the deposit shall be refunded to the Customer to the extent determined
by the Company to be appropriate in each case, but in no event shall refunds
aggregate an amount greater than the deposit. The Company shall not be obligated
to refund any portion of a deposit after five years from the date of deposit. No
interest shall accrue or be payable on any such deposit held by the Company.
 
In those instances where a Customer requests facilities beyond that which would
normally be provided, this shall be considered an Excess Facilities Request.
Where the Company chooses to provide facilities at applicant's request in
variance with the Line Extension standard, applicant shall be required to pay
Company for the cost of such facilities including appropriate carrying charges,
cost of insurance, replacement (or cost of removal), license and fees, taxes,
operation and maintenance, and appropriate administrative and general expenses
associated with such transmission, substation, and/or distribution facilities.
Specific Terms and Conditions shall be mutually agreed upon between Company and
Customer.
 
I.           Test Period in Future Rate Cases
KCPL agrees to use a base test period reflective of 12 months actual operation
rather than budgeted information in future rate cases. To the extent KCPL may
need to file certain information in a future rate case later than the March 1
application filing date of the applicable year, KCPL will coordinate such
filings with Staff.
J.           Rate Design
The Signatory Parties agree that the rates should be apportioned among the
respective classes of customers according to the amounts of revenue requirement
indicated for each class in

14

--------------------------------------------------------------------------------


 
Staff's cost of service as shown on Appendix E hereto. The Signatory Parties
also agree that the amount of pre-tax payment on plant on behalf of customers
should be equally apportioned among the respective classes of customers based
upon revenue percentage as also shown on Appendix E. Furthermore, KCPL agrees
that the final rate design will spread the percentage revenue increase proposed
for each customer class to every component part of the rates of each class. Rate
design amounts assigned to each class are subject to check in order to assure
that rate design recovery is consistent with the revenue increase approved by
the Commission. KCPL agrees to submit documentation proving that final rates, by
tariff class and by subclass (after all Commission approved adjustments)
generate the revenue requirement approved by the Commission. This rate design
shall not set forth a precedent for future rate proceedings as to the method of
allocation. KCPL agrees that it shall conduct a class cost of service (CCOS)
study and report the results of that study in its next rate filing. KCPL shall
have the right to file the results of that study in testimony as late-filed
testimony no later than May 1, 2008. The Signatory Parties agree that direct
testimony of Staff and non-KCPL parties in the next rate case shall not be due
until at least fourteen (14) weeks following KCPL's filing of its CCOS study
results. The Signatory Parties preserve their rights to review and oppose any
such filing in future proceedings, including opposing any method proposed by any
party regarding the allocation of rates or rate design.
 
K.           Non-Asset-Based Sales Classification Process
KCPL agrees to meet with the other Signatory Parties prior to KCPL's next rate
filing to discuss KCPL's internal process for the classification of asset-based
and non-asset-based off-system sales. On or before May 1, 2008, KCPL agrees to
file its process for classifying asset-based and non-asset-based off-system
sales for Commission review and approval. KCPL agrees

 
15

--------------------------------------------------------------------------------


that subsequent changes to its process for classifying asset-based and
non-asset-based off-system sales will be subject to Commission review and
approval.
IV.   MISCELLANEOUS PROVISIONS
 
A.           The Commission's Rights
Nothing in this Stipulation and Agreement is intended to impinge or restrict, in
any manner, the exercise by the Commission of any statutory right, including the
right of access to information, and any statutory obligation, including the
obligation to ensure that KCPL is providing efficient and sufficient service at
just and reasonable rates.
B.           Signatory Parties' Rights
The Signatory Parties, including Staff, shall have the right to present
pre-filed testimony in support of this Stipulation. Such testimony shall be
filed formally in the docket and presented by witnesses at a hearing on this
Stipulation.
C.           Parties not Signatories to the Agreement
The Midwest Utility Users Group ("MUUG" — a group comprised of Danisco USA,
Inc., Shawnee Mission Unified School District #512, The City of Mission, Kansas,
and The City of Overland Park, Kansas) and The City of Mission Hills, Kansas are
not yet signatories to this Stipulation and Agreement, but negotiations with
those parties continue.
D.           Negotiated Settlement
This Stipulation and Agreement represents a negotiated settlement that fully
resolves the issues addressed in this document. The Signatory Parties represent
that the terms of this Stipulation and Agreement constitute a fair and
reasonable resolution of the issues addressed herein. Except as specified
herein, the Signatory Parties shall not be prejudiced, bound by, or in any way
affected by the terms of this Stipulation and Agreement: (a) in any future
proceeding; (b) in any proceeding currently pending under a separate docket;
and/or (c) in this proceeding

16

--------------------------------------------------------------------------------


 
 
should the Commission decide not to approve this Stipulation and Agreement in
the instant proceeding. If the Commission accepts this Stipulation and Agreement
in its entirety and incorporates the same into a final order without material
modification, the parties shall be bound by its terms and the Commission's order
incorporating its terms as to all issues addressed herein and in accordance with
the terms hereof, and will not appeal the Commission's order on these issues.
E.           Interdependent Provisions
The provisions of this Stipulation and Agreement have resulted from negotiations
among the Signatory Parties and are interdependent. In the event that the
Commission does not approve and adopt the terms of this Stipulation and
Agreement in total, it shall be voidable and no Signatory Party hereto shall be
bound, prejudiced, or in any way affected by any of the agreements or provisions
hereof. Further, in such event, this Stipulation and Agreement shall be
considered privileged and not admissible in evidence or made a part of the
record in any proceeding.
F.           Submission of Documents To The Commission Or Staff
To the extent this Stipulation and Agreement provides for information, documents
or other data to be furnished to the Commission or Staff, such information,
documents or data shall be filed with the Commission and a copy served upon the
Commission's Director of Utilities. Such information, documents or data shall be
marked and identified with the docket number of this proceeding.

17

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Signatory Parties have executed and approved this
Agreement, effective as of the 12th day of September 2007, by subscribing their
signatures below.


By:
/s/ Dana A. Bradbury
   
SUSAN B. CUNNINGHAM
(#14085)
 
DANA BRADBURY
(#11939)
 
JASON T. GRAY
(#22619)
 
MATTHEW R. SPURGIN
(#20470)
 
Assistants General Counsel
   
Kansas Corporation Commission
   
1500 S.W. Arrowhead Road
   
Topeka, Kansas 66604
   
(785) 271-3100
   
s.cunningham@kcc.ks.gov
d.bradbury@kcc.ks.gov 
j.gray@kcc.ks.gov
   
m.spurgin@kcc.ks.gov
 

 
                                          ATTORNEYS FOR STAFF
 
By:
/s/ William G. Riggins by dab
   
WILLIAM G. RIGGINS
(#12080)
 
Vice President and General Counsel
   
Kansas City Power & Light Company
   
1201 Walnut
   
Kansas City, MO 64106
   
(816) 556-2785
   
bill.riggins@kcpl.com
         
FRANK A. CARO, JR.
(#11678)
 
ANNE E. CALLENBACH
(#18488)
 
Polsinelli Shalton Flanigan Suelthaus PC
   
6201 College Boulevard, Suite 500
   
Overland Park, Kansas 66211
   
913) 451-8788
   
(913) 451-6205 Fax
   
fcaro@polsinelli.com
   
acallenbach@polsinelli.com
         
ATTORNEYS FOR KCPL
 

 


 
18

--------------------------------------------------------------------------------




By:
/s/ David Springe
   
DAVID SPRINGE
(#15619)
 
Citizens' Utility Ratepayer Board
   
1500 SW Arrowhead Road
   
Topeka, KS 66604 d.springe@curb.kansas.gov
   
 
ATTORNEY FOR CURB
 

 




 
19

--------------------------------------------------------------------------------






 
THE STATE CORPORATION COMMISSION OF KANSAS
         
SCHEDULE
2
 
KANSAS CITY POWER & LIGHT COMPANY
   
                           (Name of Issuing Utility)
Replacing Schedule
 
Sheet
   
Rate Areas No. 2 & 4
       
(Territory to which schedule is applicable)
 
which was filed
 
No supplement or separate understanding
shall modify the tariff as shown hereon.
 
 
Sheet
 
 
1
 
 
of
 
 
4
 
 
Sheets
 
 
ENERGY COST ADJUSTMENT
Schedule ECA
 
APPLICABILITY:
This Energy Cost Adjustment (ECA) Schedule shall be applicable to all Kansas
Retail Rate Schedules for KCPL.
 
BASIS:
Energy costs will be measured and applied to a customer’s bill using an ECA
factor.  The ECA factor is applied on a kilowatt-hour basis ($/kWh).  Retail
customer charges for energy costs are determined by multiplying the
kilowatt-hours of electricity during any calendar month by the corresponding ECA
factor for that calendar month.
 
ENERGY COST ADJUSTMENT:
Prior to January 1 of each ECA year, an ECA factor (ECAP) will be calculated for
each calendar month of the ECA year as follows:
 
  ((FP + PP + EP + TP) - BPRP)    OSSMK        TRUEA
ECAP     =     ------------------------------------------      –    -----------------    –    ------------
         SP                                                     SK                             STRUE
Where:
 
FP=    Projected cost of nuclear and fossil fuel to be consumed for the
generation of electricity during the month in which the ECA is in effect for all
KCPL Retail, Requirements Sales for Resale, and Bulk Power Sales customers not
included in OSSM, to be recorded in Account 501, Account 518 and Account 547,
excluding any KCPL internal labor cost.
 
PP=    Projected cost of purchased power during the month in which the ECA is in
effect for all KCPL Retail, Requirements Sales for Resale, and Bulk Power Sales
customers not included in OSSM, to be recorded in Account 555, and KCPL’s
projected charges or credits incurred due to participation in markets associated
with Regional Transmission Organizations (RTOs).
 
EP=    Projected cost of emission allowances during the month in which the ECA
is in effect for all KCPL Retail, Requirements Sales for Resale, and Bulk Power
Sales customers not included in OSSM, to be recorded In Account 509.
 
TP=    Projected transmission costs, to be recorded in Account 565, and RTO,
FERC and NERC fees, to be recorded in Account 560 and Account 928, during the
month in which the ECA is in effect for all KCPL Retail, Requirements Sales for
Resale, and Bulk Power Sales customers not included in OSSM.
 
BPRP =      Projected Revenue from asset-based Bulk Power Sales customers not
included in OSSM.
 
SP=    Projected kWhs to be delivered to all KCPL Retail and Requirements Sales
for Resale customers during the month in which the ECA is in effect.
 
OSSM =  Projected annual asset-based Off-System Sales Margin from Bulk Power
Sales at the median for the effective ECA year.
 
OSSMK = The projected annual asset-based Off-System Sales Margin from Bulk Power
Sales at the median for the effective ECA year multiplied by the projected
Unused Energy (UE1) Allocator for Kansas.
 
SK         =     Projected annual kWhs to be delivered to all Kansas Retail
customers during the effective ECA year.
 
STRUE=  Projected kWhs for Kansas Retail customers for the twelve-month period
beginning in April of the year following the ECA year.
 
 
 
 
Issued:
   
 
FILED
 
   
Month                    Day                  Year
           
Effective:
January 1, 2008
 
      THE STATE CORPORATION COMMISSION OF KANSAS
   
Month                   Day                 Year
           
By:
Chris Giles
Vice President
 
By:  
 
   
Title
     
Secretary
 


--------------------------------------------------------------------------------




 

 
THE STATE CORPORATION COMMISSION OF KANSAS
         
SCHEDULE
2
 
KANSAS CITY POWER & LIGHT COMPANY
   
                           (Name of Issuing Utility)
Replacing Schedule
     
Sheet
   
Rate Areas No. 2 & 4
       
(Territory to which schedule is applicable)
 
which was filed
 
No supplement or separate understanding
shall modify the tariff as shown hereon.
 
 
Sheet
 
 
2
 
 
of
 
 
4
 
 
Sheets
 
 
ENERGY COST ADJUSTMENT
Schedule ECA
 
TRUEA=   The annual true-up amount for an ECA year, to be calculated by March 1
of the year following the ECA year and to be applied for a twelve-month period
beginning April 1 of the year following the ECA year.  The true-up amount will
reflect any difference between the total ECA revenue for the Retail sales during
the ECA year and the actual costs incurred to achieve those Retail sales less
the credits applied for Off-System Sales Revenue for the ECA year.  Such true-up
amount may be positive or negative.  Any remaining balances from prior true-up
periods will be added.
 
                                                                                                                                   
SAK
TRUEA   =      ECAREVA  –  [((FA + PA + EA + TA - BPRA) –  NABPCA)  x   --------
]  + OSSMA + TRUEPRIOR
                                                                                                                                   
SAT
Where:
 
ECAREVA =   Actual ECA revenue for Kansas Retail sales during the ECA year.
 
FA             =  Actual total company cost of nuclear and fossil fuel consumed
for the generation of electricity for the ECA year recorded in Account 501,
Account 518 and Account 547, excluding any internal KCPL labor cost and all
costs associated with OSSMA.
 
PA    =   Actual total company cost of purchased power incurred during the ECA
year recorded in Account 555, and KCPL’s actual charges or credits incurred due
to participation in markets associated with Regional Transmission Organizations
(RTOs) less all costs associated with OSSMA.
 
EA    =  Actual total company emission allowance costs incurred during the ECA
year recorded in Account 509 less all costs associated with OSSMA.
 
TA    =  Actual total company transmission costs recorded in Account 565 and
RTO, FERC and NERC fees recorded in Account 560 and Account 928 for the ECA year
less all costs associated with OSSMA.
 
BPRA  =  Actual Revenue from asset-based Bulk Power Sales customers not included
in OSSMA.
 
NABPCA =  Actual total company cost for non-asset-based sales to Bulk Power
customers during the ECA year, as reflected in PA, and TA.
 
OSSMA =  Actual total company asset-based Off-System Sales Margin from Bulk
Power Sales for the ECA year multiplied by the actual Unused Energy (UE1)
Allocator for Kansas.
 
SAK        =      Actual kWhs delivered to KCPL’s Kansas Retail customers during
the ECA year.
 
SAT  =  Actual kWhs delivered to all KCPL Retail and Requirements Sales for
Resale customers during the ECA year.
 
TRUEPRIOR =Remaining true-up amounts from previous ECA years (positive or
negative).
 
 
 
Issued:
   
 
FILED
 
   
Month                    Day                  Year
           
Effective:
January 1, 2008
 
      THE STATE CORPORATION COMMISSION OF KANSAS
   
Month                   Day                 Year
           
By:
Chris Giles
Vice President
 
By:  
Secretary
 

 

 

--------------------------------------------------------------------------------



 
THE STATE CORPORATION COMMISSION OF KANSAS
         
SCHEDULE
2
 
KANSAS CITY POWER & LIGHT COMPANY
   
                           (Name of Issuing Utility)
Replacing Schedule
 
Sheet
   
Rate Areas No. 2 & 4
       
(Territory to which schedule is applicable)
 
which was filed
 
No supplement or separate understanding
shall modify the tariff as shown hereon.
 
 
Sheet
 
 
3
 
 
of
 
 
4
 
 
Sheets
 
 
ENERGY COST ADJUSTMENT
Schedule ECA
 
NOTES TO THE TARIFF:
 
1.      By December 20th prior to each ECA year, KCPL will submit a report
containing the projected monthly ECA factors on a $/kWh basis for each month of
the coming ECA year.  Such report will set the monthly ECA factors for January,
February and March of the ECA year.  KCPL will publish such projected monthly
ECA factors, and any updates to such monthly ECA factors to consumers.
 
2.      Prior to the 20th day of March, June, and September of each ECA year,
KCPL will submit a report containing updated projected ECA factors for the
remaining months of the effective ECA year.   Such updated projected ECA factors
will set the monthly ECA factors for the next calendar quarter of the ECA
year.  Such report shall also compare the original ECA revenue projections and
the then-current ECA year-end projections on a total revenue basis.  If the
original projection and the then-current projection become significantly out of
balance at any time during the ECA year, the remaining monthly ECA factors may
be adjusted to address the anticipated difference.
 
3.      Prior to the 1st day of March each year beginning March 1, 2009, KCPL
will file an application that provides the true-up reconciliation for the
preceding ECA year, otherwise known as the Actual Cost Adjustment (“ACA”).  Such
reconciliation amount, if any, for a given ECA year will be applied as an
adjustment to the monthly ECA factors for the 12-month period beginning April
following the reconciled ECA year.  The Commission may make such ACA subject to
correction in whole or in part, pending final determination on the
application.  All revenues collected pursuant to the ECA tariff shall be deemed
to be revenues subject to adjustment until the ACA review is complete, the
Commission has issued a final order in the ACA matter, and all terms and
conditions of such order are satisfied.  The Commission shall make a final
determination on the adjustment, including the reasonableness and prudence of
the actual ECA costs incurred during the ECA year, within two hundred forty
(240) days of the filing of the application.  Prudent operation of KCPL’s system
will be consistent with industry standards regarding economic dispatch,
reliability, maintenance and fuel procurement as such is necessary to minimize
the impact of this ECA tariff on customer rates.
 
4.      The monthly ECA factor will be expressed in dollars per kilowatt-hour
rounded to four decimal places.
 
5.      Each ECA year will be a calendar year, with the first year beginning
January 1, 2008.
 
6.      The ECA amount on each customer bill will be calculated such that the
ECA factor for each calendar month within the billing period is applied to the
estimated usage for the appropriate calendar month (i.e., prorated) based on the
number of days of usage in each calendar month.
 
7.      The references to Accounts within the ECA tariff are as defined in the
FERC uniform system of accounts.
 
8.      Retail Customers are customers that receive service under one of the
KCPL Retail tariffs.
 
9.      Requirements Sales for Resale Customers are wholesale customers
receiving firm service for the full capacity and energy needs of the customer on
a contract basis of one year or longer (Account 447).
 
10.      Bulk Power Sales Customers are wholesale customers receiving service
under Power contracts.  These are Non-Requirements Sales for Resale customers
(Account 447).
 
 
 
 
Issued:
   
 
FILED
 
   
Month                    Day                  Year
           
Effective:
January 1, 2008
 
      THE STATE CORPORATION COMMISSION OF KANSAS
   
Month                   Day                 Year
           
By:
Chris Giles
Vice President
 
By:  
 
   
Title
     
Secretary
 


--------------------------------------------------------------------------------




 
THE STATE CORPORATION COMMISSION OF KANSAS
         
SCHEDULE
2
 
KANSAS CITY POWER & LIGHT COMPANY
   
                           (Name of Issuing Utility)
Replacing Schedule
     
Sheet
   
Rate Areas No. 2 & 4
       
(Territory to which schedule is applicable)
 
which was filed
     
No supplement or separate understanding
shall modify the tariff as shown hereon.
 
 
Sheet
 
 
4
 
 
of
 
 
4
 
 
Sheets
 
 
ENERGY COST ADJUSTMENT
Schedule ECA
 
NOTES TO THE TARIFF (continued):
 
11.      The Unused Energy (UE1) Allocator for KCPL’s Kansas jurisdiction is
calculated by dividing the KCPL Kansas jurisdictional “Unused Energy” MWhs by
the total KCPL “Unused Energy” MWhs.  The “Unused Energy” MWhs for each KCPL
jurisdiction (Kansas, Missouri, and FERC) is calculated by subtracting the
“Energy Used” MWhs for each jurisdiction from the “Available Energy” MWhs for
each jurisdiction.  The “Energy Used” is based on the “Energy w/ Losses”
Allocator (E1) which reflects the energy used by each jurisdiction’s
customers.  The “Available Energy” is calculated by multiplying KCPL’s total
“Available Capacity” by the total hours in the subject year (8760 in non-leap
years) and by the jurisdictional “Demand” Allocator (D1) which reflects the
12-CP demand from each jurisdiction’s customers.  The “Available Capacity” is
defined as the total MWs of capacity from all sources of generation and capacity
purchases that are included in the cost-of-service (revenue requirement)
calculation.
 
12.      This tariff is subject to KCPL’s Rules and Regulations as approved by
the State Corporation Commission of Kansas.
 
13.      This tariff is subject to all applicable Kansas statutes and
regulations regarding the filing and investigation of complaints on
unreasonable, unfair or unjust rates.
 
 
 
 
 
 
 
 
 
 
 
 
 
Issued:
   
 
FILED
 
   
Month                    Day                  Year
           
Effective:
January 1, 2008
 
      THE STATE CORPORATION COMMISSION OF KANSAS
   
Month                   Day                 Year
           
By:
Chris Giles
Vice President
 
By:  
 
   
Title
     
Secretary
 




--------------------------------------------------------------------------------




APPENDIX B
TREATMENT OF PENSION COSTS
Docket No. 07-KCPE-905-RTS


1.           The intent of this pension agreement is to:
 
·
Ensure that KCPL recovers the amount of the net prepaid pension asset
representing the recognition of a negative pension cost used in setting rates in
prior years;

 
·
Ensure that the amount collected in rates is based on the pension cost
determined using the methodology described below in item 2.b.;

 
·
Ensure that, once the amount in section 4 has been collected in rates by KCPL,
all pension cost collected in rates is contributed to the pension trust; and

 
·
Ensure that all amounts contributed by KCPL are recoverable in rates.

2.           To accomplish these goals, the following items are agreed upon as
part of this Stipulation and Agreement.
a.           KCPL’s pension cost, for financial reporting purposes, will differ
from the method used for ratemaking purposes described in item 2.b.  For
financial reporting purposes, KCPL will amortize gains and losses over a five
(5) year period.
b.           Pension cost, excluding cost determined under FAS 88, used for
ratemaking purposes will be calculated based on the following methodology:
i.           Market Related Value for asset determination, smoothing all asset
gains and losses that occur on and after January 1, 2005 over five (5) years;
 
1

--------------------------------------------------------------------------------

ii.           No 10% corridor; and
iii.           Amortization period of ten (10) years for unrecognized gains and
losses.
3.           KCPL’s actuary will maintain actuarial reports under each method on
an annual basis.  Any difference between the two methods is merely a timing
difference that will eventually be recovered, or refunded, through rates under
the method used in setting rates over the life of the pension plan.  KCPL will
establish a regulatory asset or liability for the difference in pension cost
calculated under the two methods.  No rate base recognition will be provided for
the regulatory asset or liability determined pursuant to this paragraph.
4.           Any pension cost amount calculated pursuant to item 2.b. above,
which exceeds the pension contribution will reduce the prior net prepaid pension
asset recognized in rate base currently estimated to be $12.6 million ($5.7
million Kansas jurisdictional), after allocation to joint owners, at December
31, 2007.  When the prior net prepaid pension asset is reduced to zero, any
pension cost (as calculated in item 2.b. above) that exceeds the amounts
contributed, must be funded.  Any pension cost that is not funded because it
exceeds the amount of funding that is tax deductible will be tracked as a
regulatory liability to ensure it is funded in the future when it becomes tax
deductible.
5.           In the case pension cost becomes negative, KCPL is ordered to
establish a regulatory liability to offset the negative amount.  In future
years, when pension cost becomes positive, rates will remain zero ($0) until the
prepaid pension asset that was created by the negative amount is reduced to zero
($0).  The regulatory liability will be reduced at the same rate as the prepaid
pension asset is reduced until the regulatory liability becomes zero.  This
regulatory liability is not provided rate base recognition.
 
 2

--------------------------------------------------------------------------------

 
6.           KCPL will be allowed to establish a regulatory asset with rate base
recognition for contributions made to the pension trust in excess of pension
cost calculated pursuant to item 2.b.
7.           A regulatory asset or liability will be established on KCPL’s books
to track the difference between the level of pension cost calculated pursuant to
item 2.b. and the level of pension cost built into rates.  The level of pension
cost built into rates effective January 1, 2008 is established as $40,101,040
($18,017,678 Kansas jurisdictional), before amounts capitalized and applicable
to joint owners.  If the pension cost, before amounts capitalized and applicable
to joint owners, during the rate period is more than the cost built into rates
for the period, KCPL will establish a regulatory asset.  If the pension cost
during the period is less than the cost built into rates, KCPL will establish a
regulatory liability.  If the pension cost, before amounts capitalized and
applicable to joint owners, becomes negative, a regulatory liability equal to
the difference between the level of pension cost built into rates for that
period and zero ($0) will be established.
The regulatory asset or liability, currently estimated to be a $25.0 million
($11.2 million Kansas jurisdictional) regulatory asset at December 31, 2007
after allocation to joint owners, will have rate base recognition.  The
regulatory asset or liability will be amortized over five (5) years, with
amortization for each vintage year commencing with the effective date of rates
for which ratemaking recovery of that vintage is included.  Amortization
included in rates at January 1, 2008, after amounts capitalized, is $4,866,816
($2,186,694 Kansas jurisdictional).
8.           The Signatory Parties agree that KCPL should follow the accounting
treatment prescribed by the Federal Energy Regulatory Commission (FERC) in
General Instruction No. 23
3

--------------------------------------------------------------------------------

regarding pension-related Other Comprehensive Income (OCI) and transfer existing
and future pension OCI amounts to a regulated asset.
9.           FAS 88 does not allow for delayed recognition of certain
unrecognized amounts in net periodic pension cost.  FAS 88 requires immediate
recognition of certain costs arising from settlements and curtailments of
defined benefit plans.  KCPL shall establish a regulatory asset or liability,
with rate base recognition, for the amount of pension costs, before amounts
capitalized determined pursuant to FAS 88 and the level of FAS 88 pension cost
built into rates (currently $0), effective January 1, 2007.
This regulatory asset, currently estimated to be $22.6 million at December 31,
2007 ($10.2 million Kansas jurisdictional), after allocation to joint owners,
will be amortized over five (5) years beginning January 1, 2008.  Amortization
included in rates at January 1, 2008, after amounts capitalized, is $3,442,194
($1,546,602 Kansas jurisdictional).  Beginning in 2008, KCPL will be required to
make contributions to the pension trusts in an annual amount equal to the FAS 88
amortization built into rates for that year.


 
4

--------------------------------------------------------------------------------

 
APPENDIX C

Kansas City Power & Light Company
Depreciation & Amortization Rates
Kansas Jurisdictional
Account
 
Acct.
No.
Avg.
Service
Life
 
Net
Salvage
 
Deprec.
Rate
    Total Steam Production (Note)
       
Structures & Improvements
311
32.0
-10.0%
3.44%
Structures & Improv – Haw 5 Rebuild
311
   
0.85%
Boiler Plant Equipment (excl trains)
312
25.5
-5.0%
4.12%
Boiler Plant Equipment - Trains
312
15.0
10.0%
6.00%
Boiler Plant Equip-Scrubber-La Cygne
312
10.0
0.0%
10.00%
Boiler Plant Equip – Haw 5 Rebuild
312
   
1.02%
Turbogenerator Units
314
42.4
0.0%
2.36%
Accessory Electric Equipment
315
33.7
5.0%
2.82%
Accessory Electric Equip – Haw 5 Rebuild
315
   
0.70%
Acc Electric Equip – Computers (like 391)
315
30.0
8.0%
3.07%
Miscellaneous Power Plant Equipment
316
22.8
5.0%
4.16%
Misc Power Plant Equip – Haw 5 Rebuild
316
   
1.03%
         
    Total Nuclear Production (Note)
       
Structures & Improvements
321
   
1.55%
Reactor Plant Equipment
322
   
1.73%
Turbogenerator Unites
323
   
1.96%
Accessory Electric Equipment
324
   
1.73%
Miscellaneous Power Plant Equipment
325
   
2.36%
Nuclear Plant Write-Off
328
   
1.73%
         
    Total Combustion Turbines
       
Structures & Improvements
341
25.0
0.0%
4.00%
Fuel Holders, Producers, & Acc. Equip.
342
25.0
0.0%
4.00%
Generators
344
25.0
0.0%
4.00%
Accessory Electric Equipment
345
25.0
0.0%
4.00%
         
    Total Wind Generation
       
Structures & Improvements
341
20.0
 
5.00%
Generators
344
20.0
 
5.00%
Accessory Electric Equipment
345
20.0
 
5.00%
         
    Total Transmission Plant
       
Structures & Improvements
352
45.0
-5.0%
2.33%
Station Equipment
353
29.3
5.0%
3.24%
Station Equip-Communication Equip (like 397)
353
26.0
5.0%
3.65%
Towers & Fixtures
 
 
 
 
Note:  Nuclear Production rates are based on a lifespan under a 60-year license
using remaining life rates.            
        Rates for Steam Production Plant related to Hawthorn Unit 5 Rebuild
plant reflect Missouri jurisdictional rates after consideration of insurance and
subrogation recoveries recorded in Account 108, Accumulated Provision for
Depreciation.  Future depreciation studies will use remaining life rates.
 
       
354
40.0
-10.0%
2.75%
 
 
 
 
 
 
 
                                                APPENDIX C
 
 
Poles & Fixtures
 
 
 
355
 
 
 
27.0
 
 
 
-5.0%
 
 
 
3.89%
Overhead Conductors & Devices
356
27.0
15.0%
3.15%
Underground conduit
357
50.0
-5.0%
2.10%
Underground Conductors & Devices
358
50.0
10.0%
1.80%
 
    Total Distribution Plant
       
Structures & Improvements
361
45.0
-5.0%
2.33%
Station Equipment
362
37.0
7.0%
2.51%
Station Equip-Communication Equip (like 397)
362
26.0
5.0%
3.65%
Poles, Towers, & Fixtures
364
30.0
-6.0%
3.53%
Overhead Conductors & Devices
365
27.0
25.0%
2.78%
Underground Conduit
366
50.0
-5.0%
2.10%
Underground Conductors & Dev
367
25.0
20.0%
3.20%
Line Transformers
368
25.0
10.0%
3.60%
Services
369
33.0
5.0%
2.88%
Meters
370
28.0
5.0%
3.39%
Install on Customers’ Premises
371
8.5
2.0%
11.53%
Street Lighting & Signal Systems
373
29.0
5.0%
3.28%
         
    Total General Plant
       
Structures & Improvements
390
50.0
5.0%
1.90%
Office Furniture & Equipment
391
30.0
8.0%
3.07%
Transportation Equipment
392
11.0
15.0%
7.73%
Stores Equipment
393
30.0
5.0%
3.17%
Tools, Shop & Garage Equipment
394
27.0
5.0%
3.52%
Laboratory Equipment
395
33.0
5.0%
2.88%
Power Operated Equipment
396
15.0
20.0%
5.33%
Communication Equipment
397
26.0
5.0%
3.65%
Miscellaneous Equipment
398
17.0
5.0%
5.59%



Amortization of Limited Term & Other Electric Plant
Account
 
Acct.
No.
Avg.
Service
Life
 
Net
Salvage
 
Deprec.
Rate
         
Intangible – Five Year Software
303
5.0
0.0%
20.0%
Intangible – Ten Year Software
303
10.0
0.0%
10.0%
Intangible – Communication Equip (like 397)
303
26.0
5.0%
3.65%
Intangible – Accessory Equip (like 345)
303
25.0
0.0%
4.00%
Steam Prod–Structures & Impr-Leasehold Impr
311
Lease
   
Combustion Turbine Plant – Land Rights
340
   
0.00%
Transmission Plant – Land Rights
350
   
0.00%
Distribution Plant – Land Rights
360
   
0.00%
General –Structures & Impr-Leasehold Impr
390
Lease
   



 



      
 Note:   Nuclear Production rates are based on a lifespan under a 60-year
license using remaining life rates.      
 Rates for Steam Production Plant related to Hawthorn Unit 5 Rebuild plant
reflect Missouri jurisdictional rates after consideration of insurance and
subrogation recoveries recorded  in Account 108, Accumulated Provision for
Depreciation.  Future depreciation studies will use remaining life
rates.           


--------------------------------------------------------------------------------



 
APPENDIX E



                               
For Illustrative Purposes Only
                               
Percentage
         
Percentage
   
Staff Existing
 
ECA(1)
 
Staff Existing
 
Pre-Tax
 
Increase To
 
Total To Be
 
Change
 
ECA(1)
 
Total
 
Change
   
Revenue w/
 
w/25th Percentile
 
Revenue w/o
 
Payment
 
Revenue
 
Recovered In
 
In Base Rate
 
w/50th Percentile
 
Revenue
 
in Revenue
   
ECA Costs
 
OSSM
 
ECA Costs
 
On Plant
 
Requirement
 
Base Rates
 
Revenue
 
OSSM
 
Including ECA(1)
 
w/ECA(1)
Customer Class
                                                                               
 
Residential
 
 $   205,377,786
 
 $         20,168,329
 
 $   185,209,457
 
 $   5,225,678
 
 $   14,099,441
 
 $ 204,534,576
 
-0.41%
 
 $            15,196,971
 
 $      219,731,547
 
6.99%
                                         
Small General Service
 
         31,451,433
 
                2,581,957
 
       28,869,476
 
         800,257
 
                        -
 
      29,669,733
 
-5.66%
 
                 1,971,261
 
         31,640,994
 
0.60%
                                         
Medium General Service
 
          51,687,140
 
               5,328,656
 
       46,358,484
 
        1,315,139
 
                        -
 
      47,673,623
 
-7.77%
 
              4,067,566
 
            51,741,189
 
0.10%
                                         
Large General Service
 
       103,178,508
 
             13,585,630
 
       89,592,878
 
      2,625,297
 
                        -
 
        92,218,175
 
-10.62%
 
            10,435,239
 
        102,653,414
 
-0.51%
                                         
Large Power Service
 
        33,470,190
 
                5,252,595
 
         28,217,595
 
          851,623
 
       2,091,000
 
        31,160,218
 
-6.90%
 
               4,052,016
 
          35,212,234
 
5.20%
                                         
Off-Peak Lighting
 
          1,490,389
 
                   258,731
 
           1,231,658
 
           37,922
 
                        -
 
         1,269,580
 
-14.82%
 
                 204,093
 
             1,473,673
 
-1.12%
                                         
Other Lighting
 
           5,662,750
 
                   198,667
 
         5,464,083
 
         144,084
 
           809,559
 
          6,417,726
 
13.33%
 
                   156,427
 
             6,574,153
 
16.09%
                                         
     Total
 
 $   432,318,196
 
 $          47,374,565
 
 $  384,943,631
 
 $ 11,000,000
 
 $  17,000,000
 
 $  412,943,631
 
-4.48%
 
 $         36,083,573
 
 $   449,027,204
 
3.86%
                                                                               
                                             
(1) The ECA amount will be determined based upon application of the ECA tariff
(Schedule ECA).
                           
     The ECA includes fuel, purchased power, emissions and transmission costs
for Retail, Requirements Sales for Resale, and Bulk Power Sales customers as
well as long-term asset-based bulk power sales revenue and short-term
asset-based off-system sales margins as defined in the ECA tariff.
               
     
                   


--------------------------------------------------------------------------------



